DETAILED ACTION
	This present non-final office action replaces the prior non-final office action mailed on 11/19/2020 in its entirety. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, 12-14, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Patent Application Publication No. 20160029918) in view of Bernstein (U.S. Patent Application Publication No. 20130021758).
Regarding claim 1, Baker teaches a biopotential sensor configured to withstand a defibrillation pulse (Abstract; [0057]), the biopotential sensor comprising: a conformable polymer substrate ([0050]; Fig. 4A, element 406); a plurality of electrodes printed on the polymer substrate (Fig. 4A, elements 404, 405); a signal trace printed on the polymer substrate (Fig. 4A, element 412); one or more resistors printed on the polymer substrate and in electrical communication with an electrode of the plurality of 
Baker does not teach wherein the coating is more thermally conductive than the polymer substrate.
Bernstein, in a device utilizing dielectric coatings, teaches wherein the coating is more thermally conductive than the polymer substrate ([0030]; it is taught that nylon can be used as a dielectric coating, which is well known in the art to be more thermally conductive than Mylar). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baker to where the coating is more thermally conductive than the polymer substrate as taught by Bernstein in order to allow for proper heat dissipation during use so that the signal traces did not overheat.
Regarding claim 3, the combination of Baker and Bernstein teaches all the elements of the claimed invention above.
Baker further teaches wherein the one or more resistors comprise two resistors connected in series with the signal trace ([0083]; Fig. 9).
Regarding claim 4, the combination of Baker and Bernstein teaches all the elements of the claimed invention above.
Baker further teaches wherein the coating layer is configured to dissipate heat in response to the defibrillation pulse ([0064]; it is stated that the coating is similar to a conformal coating, which is meant to be able to handle temperature extremes during use, which suggests that the coating must be able to dissipate heat in order to protect the circuit).
Regarding claim 5, the combination of Baker and Bernstein teaches all the elements of the claimed invention above.

Bernstein further teaches wherein the coating layer has a larger heat capacity than the polymer substrate.
([0030]; it is stated that the dielectric coating can be made of nylon. Nylon is known to have a higher specific heat than Mylar).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of nylon of Bernstein for the coating of Baker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 10, the combination of Baker and Bernstein teaches all the elements of the claimed invention above.
Baker further teaches wherein a resistor of the one or more resistors is coupled to a first contact pad of the signal trace at a first end and a second contact pad of a second signal trace at a second end (Fig. 4A, elements 404, 412), the second signal trace being configured to electrically couple to a patient monitor ([0041]).
Regarding claim 12, Baker teaches a method of manufacturing a biopotential sensor (Abstract; [0057]; the method is inherent through use of the device), the method comprising: printing a plurality of electrodes onto a polymer substrate, wherein the polymer substrate is conformable ([0056]; Fig. 4A, elements 404, 405); printing one or more resistors onto the polymer substrate ([0056]; Fig. 4A, element 412); printing a signal trace onto the polymer substrate, such that the signal trace electrically couples the electrode and the one or more resistors ([0056]; Fig. 4A, element 412); and applying a coating material ([0064]).

Bernstein teaches the coating material being more thermally conductive than the polymer substrate to the one or more resistors, such that the coating material dissipates heat of the one or more resistors during operation of the biopotential sensor ([0030]; it is taught that nylon can be used as a dielectric coating, which is well known in the art to be more thermally conductive than Mylar. Since it would be more thermally conductive, than the base polymer, it would also be able to dissipate heat more effectively during operation of the device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baker to where the coating material is more thermally conductive than the polymer substrate to the one or more resistors, such that the coating material dissipates heat of the one or more resistors during operation of the biopotential sensor as taught by Bernstein in order to allow for proper heat dissipation during use so that the signal traces did not overheat.
Regarding claim 13, the combination of Baker and Bernstein teaches all the elements of the claimed invention above.
Baker further teaches wherein the coating material is printed onto the one or more resistors ([0064]).
Regarding claim 14, the combination of Baker and Bernstein teaches all the elements of the claimed invention above.
Baker further teaches wherein the coating material is printed onto the one or more resistors ([0064]).
Regarding claim 17, the combination of Baker and Bernstein teaches all the elements of the claimed invention above.

Regarding claim 19, the combination of Baker and Bernstein teaches all the elements of the claimed invention above.
Baker further teaches wherein printing the one or more resistors comprises printing onto the coating material, the coating material being printed on the polymer substrate ([0064]).
Regarding claim 21, Baker teaches a system comprising: a biopotential sensor (Abstract; [0057]), comprising: a plurality of printed electrodes (Fig. 4A, elements 404, 405), wherein the plurality of printed electrodes are configured to contact a user to detect a bioparameter associated with the user (Abstract; [0057]); one or more printed resistors in electrical communication with an electrode of the plurality of electrodes via a printed signal trace ([0056]; Fig. 4A, element 412), wherein the plurality of printed electrodes, the one or more printed resistors, and the printed signal trace are printed on a polymer substrate ([0056]; Fig. 4A, elements 404, 405, 412); and a coating applied to the one or more resistors ([0064]).
Baker does not teach wherein the coating is more thermally conductive than the polymer substrate.
Bernstein, in a similar field of endeavor, teaches wherein the coating is more thermally conductive than the polymer substrate ([0030]; it is taught that nylon can be used as a dielectric coating, which is well known in the art to be more thermally conductive than Mylar). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baker to where the coating is more thermally conductive than the polymer substrate as taught by Bernstein in order to allow for proper heat dissipation during use so that the signal traces did not overheat.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Bernstein and in further view of Tran (U.S. Patent Application Publication No. 20200008299).
Regarding claim 2, the combination of Baker and Bernstein teaches all the elements of the claimed invention above.
Baker and Bernstein do not teach wherein the polymer substrate is a thermoplastic polyurethane substrate.
Tran, in a similar field of endeavor, teaches wherein the polymer substrate is a thermoplastic polyurethane substrate ([0056]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of polyurethane of Tran for the Mylar of modified Baker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 15, 18, and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Bernstein and in further view of Sime (U.S. Patent Application Publication No. 20130248226).
Regarding claim 15, the combination of Baker and Bernstein teaches all the elements of the claimed invention as stated above.
Baker and Bernstein do not teach wherein the printing of the plurality of electrodes, the one or more resistors, and the signal trace is performed via a rotary screen printer.
Sime teaches wherein the printing of the plurality of electrodes, the one or more resistors, and the signal trace is performed via a rotary screen printer ([0059]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of using a rotary screen 
Regarding claim 18, the combination of Baker and Bernstein teaches all the elements of the claimed invention as stated above.
Baker further teaches separating adjacent resistors of the one or more resistors with a coating ([0064]; Fig. 4A).
Baker and Bernstein do not teach using one or more additional coatings to do so.
Sime teaches using one or more additional coatings over the initial substrate (Fig. 3A, 3B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include using one or more additional coatings as taught by Sime in the system of Baker and bernstein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 22, the combination of Baker and Bernstein teaches all the elements of the claimed invention as stated above.
Baker further teaches a coating positioned between two printed resistors of the plurality of resistors ([0064]; Fig. 4A).
Baker and Bernstein do not teach using an additional coating to do so.
Sime teaches using one or more additional coatings over the initial substrate (Fig. 3A, 3B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include using one or more additional coatings as taught by Sime in the system of Baker and Bernstein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Bernstein and in further view of Davis (U.S. Patent Application Publication No. 20170340254).
Regarding claim 6, the combination of Baker and Bernstein teaches all the elements of the claimed invention as stated above.
Baker and Bernstein do not teach wherein at least one of the one or more printed resistors are shaped in straight lines.
Davis, in a similar field of endeavor, teaches wherein at least one of the one or more printed resistors are shaped in straight lines ([0137-0138]; Fig. 16A, B).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of where at least one of the one or more printed resistors are shaped in straight lines of Davis for the resistors of modified Baker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Bernstein and in further view of Kerwin (U.S. Patent Application Publication No. 20070016056).
Regarding claim 7, the combination of Baker and Bernstein teaches all the elements of the claimed invention as stated above.
Baker and Bernstein do not teach wherein at least one of the one or more printed resistors are nonlinear in a plane.
Kerwin teaches wherein at least one of the one or more printed resistors are nonlinear in a plane ([0039]; Fig. 12, element 340).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual 
Regarding claim 8, the combination of Baker and Bernstein teaches all the elements of the claimed invention as stated above.
Baker and Bernstein does not teach wherein at least one of the one or more printed resistors comprise one or more turns, curves, or angles.
Kerwin teaches wherein at least one of the one or more printed resistors comprise one or more turns, curves, or angles ([0039]; Fig. 12, element 340).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the resistors of Kerwin for the resistors of modified Baker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of in view of Bernstein, in view of Kerwin (U.S. Patent Application Publication No. 20070016056), and in further view of Tran (U.S. Patent Application Publication No. 20200008299).
Regarding claim 9, the combination of Baker, Bernstein, and Kerwin teaches all the elements of the claimed invention as stated above.
Baker and Bernstein do not teach wherein the one or more turns, curves, or angles, are along more than two directions.
Kerwin further teaches wherein the one or more turns, curves, or angles, are along more than two directions ([0039]; Fig. 12, element 340).

Baker, Bernstein, and Kerwin do not teach the at least one of the one or more printed resistors has a three-dimensional arrangement based on the one or more turns, curves, or angles along the more than two directions.
Tran teaches the at least one of the one or more printed resistors has a three-dimensional arrangement based on the one or more turns, curves, or angles along the more than two directions ([0166]; resistors on a flexible substrate would have to be able to conform to a three-dimensional arrangement).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the flexible substrate of Tran for the substrate of Baker, Bernstein, and Kerwin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Bernstein and in further view of Istvan (U.S. Patent Application Publication No. 20040073127).
Regarding claim 11, the combination of Baker and Bernstein teaches all the elements of the claimed invention as stated above.
Baker and Bernstein do not teach wherein the defibrillation pulse has a peak amplitude of 5kV.
Istvan, in a similar field of endeavor, teaches wherein the defibrillation pulse has a peak amplitude of 5kV ([0080]).
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Bernstein and in further view of Shamim (U.S. Patent Application Publication No. 20180055359).
Regarding claim 16, the combination of Baker and Bernstein teaches all the elements of the claimed invention as stated above.
Baker and Bernstein do not teach wherein the printing of the plurality of electrodes, the one or more resistors, and the signal trace is performed via separate printing steps.
Shamim, in a similar field of endeavor, teaches wherein the printing of the plurality of electrodes, the one or more resistors, and the signal trace is performed via separate printing steps ([0008]). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of printing steps of Shamim for the printing of modified Baker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Bernstein and in further view of Chou (EP 2173145 A2).
Regarding claim 20, the combination of Baker and Bernstein teaches all the elements of the claimed invention as stated above.
Baker and Bernstein do not teach pre-heating the polymer substrate.
Chou, in a similar field of endeavor, teaches pre-heating the polymer substrate (Abstract).

Response to Arguments
Applicant’s arguments, see pages 6-13 of applicant’s remarks, filed 01/29/2021, with respect to the rejections of claims 1, 4, 12, and 21 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Bernstein (U.S. Patent Application Publication No. 20130021758).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794